Exhibit 10.10

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
August 31, 2007, by and between SUNPOWER CORPORATION, a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of July 13, 2007, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.                                      Section 4.9(a) is hereby deleted in its
entirety, and the following substituted therefor:

 

“(a)         Minimum Liquidity (defined as unencumbered and unrestricted cash,
cash equivalents, and marketable securities acceptable to Bank, which, if cash,
is U.S. Dollar denominated, and, if other than cash, consist of financial
instruments or securities, acceptable to Bank, maintained in United States
domiciled accounts) equal to or greater than one and one half (1.50) times the
outstanding principal balance of the Line of Credit, including the amount
available to be drawn under outstanding Subfeature Letters of Credit plus
amounts drawn and not yet reimbursed thereunder, determined as of the end of
each calendar month.”

 

2.                                      Except as specifically provided herein,
all terms and conditions of the Credit Agreement remain in full force and
effect, without waiver or modification. All terms defined in the Credit
Agreement shall have the same meaning when used in this Amendment. This
Amendment and the Credit Agreement shall be read together, as one document.

 

5.                                      Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein. Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

WELLS FARGO BANK,

SUNPOWER CORPORATION

   NATIONAL ASSOCIATION

 

 

By:

/s/ EMMANUEL T. HERNANDEZ

 

By:

/s/ MATTHEW A. SERVATIUS

 

 

Emmanuel T. Hernandez

 

Matthew A. Servatius

 

Chief Financial Officer

 

Vice President

 

2

--------------------------------------------------------------------------------